Exhibit 10.2
 
COLLATERAL AGREEMENT
 
AGREEMENT dated as of October 11, 2007 (this “Agreement”) among SYNUTRA
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), SYNUTRA, INC., an
Illinois corporation (the “Pledged Stock Issuer”) and ABN AMRO BANK N.V., as
Collateral Agent (the “Collateral Agent”) and Administrative Agent (the
“Administrative Agent”).
 
WITNESSETH:
 
WHEREAS, the Borrower, ABN AMRO Bank N.V. as Administrative Agent and Collateral
Agent, ABN AMRO Bank N.V. as Arranger and the Lenders party thereto (the
“Lenders”) are parties to a Loan Agreement of even date herewith (as the same
may be amended from time to time, the “Loan Agreement”) providing for credit
extensions to and on behalf of the Borrower; and
 
WHEREAS, in order to induce the Collateral Agent, the Administrative Agent and
the Lenders to enter into the Loan Agreement, the Borrower has agreed to grant a
continuing security interest in and to the Collateral (as hereafter defined) to
secure the Borrower’s obligations under the Loan Agreement;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1. Definitions. 
 
(a) Terms Defined in the Loan Agreement. Terms defined in the Loan Agreement and
not otherwise defined herein shall have, as used herein, the respective meanings
provided for therein.
 
(b) Additional Definitions. The following additional terms, as used herein, have
the following meanings:
 
“Acceleration Default” means an Event of Default which either (i) results in
acceleration of the maturity of some or all of the Obligations or (ii) arises
from a failure to pay the principal amount of some or all of the Obligations at
final maturity.
 
“Collateral” has the meaning assigned to such term in ‎Section 3(a).
 
“Default” and “Event of Default” have the meanings assigned such terms under the
Loan Agreement and, for purposes of this Agreement only, Event of Default shall
also include any payment defaults by the Pledged Stock Issuer or the Borrower
arising under any other Loan Document.
 

--------------------------------------------------------------------------------


 
“Pledged Stock” means (i) the 10,000 shares of common stock of the Pledged Stock
Issuer owned by the Borrower as of the date hereof and (ii) any other capital
stock required to be pledged to the Collateral Agent pursuant to ‎Section 3(b).
 
“Pledged Stock Issuer” has the meaning specified in the introductory paragraph
hereto.
 
“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such proceeding.
 
“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the Borrower against third parties for loss
of, damage to or destruction of, or for proceeds payable under, or unearned
premiums with respect to, policies of insurance in respect of, any Collateral.
 
“Secured Obligations” means the obligations secured under this Agreement
including (i) the Obligations, (ii) any note issued pursuant to any of the Loan
Documents and (iii) any renewals or extensions of any of the foregoing.
 
“Security Interests” means the security interests in the Collateral granted
hereunder securing the Secured Obligations.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the Security Interests on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
 
Unless otherwise defined herein or in the Loan Agreement, or unless the context
otherwise requires, all terms used herein which are defined in the UCC as in
effect on the date hereof shall have the meanings therein stated.
 
(c) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement, and (v) the word “property” shall be
construed to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
2

--------------------------------------------------------------------------------


 
Section 2. Representations and Warranties. The Borrower represents and warrants
as follows:
 
(a) Title to Pledged Stock. The Borrower owns all of the Pledged Stock, free and
clear of any Liens other than the Security Interests. All of the Pledged Stock
has been duly authorized and validly issued, and is fully paid and
non-assessable, and is not subject to options to purchase, claims or similar
rights of any Person. The Borrower is not and will not become a party to or
otherwise bound by any agreement, other than this Agreement, which restricts in
any manner the rights of the Lenders, the Collateral Agent, the Administrative
Agent or any present or future holder of any of the Pledged Stock with respect
thereto.
 
(b) Pledged Stock. As of the date hereof, the Pledged Stock represents 100.0% of
the issued and outstanding common stock of the Pledged Stock Issuer.
 
(c) Validity, Perfection and Priority of Security Interests. Upon delivery of
the certificates representing the Pledged Stock to the Collateral Agent or its
designee in accordance with ‎Section 4 hereof, the Collateral Agent will have a
valid and perfected security interest in the Collateral subject to no prior
Lien. Except as set forth in ‎Section 5, no registration, recordation or filing
with any governmental body, agency or official is required in connection with
the execution or delivery of this Agreement or necessary for the validity or
enforceability hereof or for the perfection or enforcement of the Security
Interests. Neither the Borrower nor any of its Subsidiaries has performed or
will perform any acts which could prevent the Collateral Agent from enforcing
any of the terms and conditions of this Agreement or which would limit the
Collateral Agent in any such enforcement.
 
3

--------------------------------------------------------------------------------


 
(d) UCC Filing Locations. The Borrower is duly organized, validly existing and
in good standing under the laws of the State of Delaware.
 
(e) Authorization; No Contravention. The execution, delivery and performance by
the Borrower of this Agreement has been duly authorized by all necessary
corporate action on its part, and does not and will not contravene the terms of
its Organization Documents. The execution, delivery and performance by the
Borrower of this Agreement does not and will not (a) conflict with or result in
any breach or contravention of, or the creation of any Lien (other than those
contemplated hereby) under (i) any Contractual Obligation to which the Borrower
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is subject
or (b) violate any Law applicable to the Borrower, this Agreement or any of the
transactions contemplated hereby.
 
(f) Governmental Authorization; Other Consents. Except as set forth in ‎Section
5, no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower or the Collateral of this Agreement or any
other Loan Document.
 
(g) Binding Effect. This Agreement has been duly executed and delivered by the
Borrower. The Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms.
 
Section 3. The Security Interests. In order to secure the full and punctual
payment of the Secured Obligations in accordance with the terms thereof, and to
secure the performance of all the obligations of the Borrower and the Pledged
Stock Issuer hereunder:
 
(a) The Borrower hereby assigns and pledges to and with the Collateral Agent for
the benefit of the Administrative Agent and the Lenders and grants to the
Collateral Agent for the benefit of the Administrative Agent and the Lenders a
security interest in the Pledged Stock, and all of its rights and privileges
with respect to the Pledged Stock, and all income and profits thereon, and all
interest, dividends and other payments and distributions with respect thereto,
and all Proceeds of the foregoing (the “Collateral”). On or prior to the first
Credit Extension, the Borrower shall have delivered the certificate representing
the Pledged Stock in pledge hereunder.
 
4

--------------------------------------------------------------------------------


 
(b) In the event that the Pledged Stock Issuer at any time issues any additional
or substitute shares of capital stock of any class to the Borrower, the Borrower
will immediately (i) pledge and deposit with the Collateral Agent certificates,
if any, representing such shares as additional security for the Secured
Obligations and (ii) take all other steps required to grant or maintain, as
applicable, a first priority security interest in such shares to the Collateral
Agent for the benefit of the Administrative Agent and the Lenders. All such
shares constitute Pledged Stock and are subject to all provisions of this
Agreement.
 
(c) The Security Interests are granted as security only and shall not subject
the Administrative Agent, the Collateral Agent or the Lenders to, or transfer or
in any way affect or modify, any obligation or liability of the Borrower with
respect to any of the Collateral or any transaction in connection therewith.
 
Section 4. Delivery of Pledged Stock. All certificates representing Pledged
Stock delivered to the Collateral Agent or its designee by the Borrower pursuant
hereto shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank,
with signatures appropriately guaranteed, and accompanied by any required
transfer tax stamps, all in form and substance satisfactory to the Collateral
Agent. 
 
Section 5. Further Assurances. (a) The Borrower agrees that it will, at its
expense and in such manner and form as the Collateral Agent may reasonably
require, execute, deliver, file and record any financing statement, specific
assignment or other paper and take any other action that may be necessary or
desirable, or that the Collateral Agent may reasonably request, in order to
create, preserve, perfect or validate any Security Interest or to enable the
Collateral Agent to exercise and enforce its rights hereunder with respect to
any of the Collateral. To the extent permitted by applicable law, the Borrower
hereby authorizes the Collateral Agent to execute and file, in the name of the
Borrower or otherwise, financing statements (which may be carbon, photographic,
photostatic or other reproductions of this Agreement or of a financing statement
relating to this Agreement) which the Collateral Agent in its reasonable
discretion may deem necessary or appropriate to further perfect the Security
Interests.
 
(b) The Borrower agrees that it will not change (i) its name, identity or
corporate structure in any manner or (ii) the location of its chief executive
office unless it shall have given the Collateral Agent not less than 30 days’
prior notice thereof (or such shorter period consented to by the Collateral
Agent in its sole discretion).
 
5

--------------------------------------------------------------------------------


 
Section 6. Record Ownership of Pledged Stock. The Collateral Agent may at any
time or from time to time, in its sole discretion, cause any or all of the
Pledged Stock to be transferred of record into the name of the Collateral Agent
or its nominee. The Borrower will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Stock registered in the name of the Borrower and the Collateral Agent will
promptly give to the Borrower copies of any notices and communications received
by the Collateral Agent with respect to Pledged Stock registered in the name of
the Collateral Agent or its nominee.
 
Section 7. Right to Receive Distributions on Collateral. The Collateral Agent
shall have the right to receive and, during the continuance of any Default, to
retain as Collateral hereunder all dividends and other payments and
distributions made upon or with respect to the Collateral and the Borrower shall
take all such action as the Collateral Agent may deem necessary or appropriate
to give effect to such right. All such dividends and other payments and
distributions which are received by the Borrower shall be received in trust for
the benefit of the Collateral Agent, the Administrative Agent and the Lenders
and, if the Collateral Agent so directs during the continuance of a Default,
shall be segregated from other funds of the Borrower and shall, forthwith upon
demand by the Collateral Agent during the continuance of a Default, be paid over
to the Collateral Agent as Collateral in the same form as received (with any
necessary endorsement). After all Defaults have been cured, the Collateral
Agent’s right to retain dividends, interest and other payments and distributions
under this ‎Section 7 shall cease and the Collateral Agent shall pay over to the
Borrower any such Collateral retained by it during the continuance of a Default.
 
Section 8. Right to Vote Pledged Stock. Unless an Acceleration Default shall
have occurred and be continuing, the Borrower shall have the right, from time to
time, to vote and to give consents, ratifications and waivers with respect to
the Pledged Stock, and the Collateral Agent shall, upon receiving a written
request from the Borrower accompanied by a certificate signed by its principal
financial officer stating that no Default has occurred and is continuing,
deliver to the Borrower or as specified in such request such proxies, powers of
attorney, consents, ratifications and waivers in respect of any of the Pledged
Stock which is registered in the name of the Collateral Agent or its nominee as
shall be specified in such request and be in form and substance satisfactory to
the Collateral Agent.
 
If an Acceleration Default shall have occurred and be continuing, the Collateral
Agent shall have the right to the extent permitted by law and the Borrower shall
take all such action as may be necessary or appropriate to give effect to such
right, to vote and to give consents, ratifications and waivers, and take any
other action with respect to any or all of the Pledged Stock with the same force
and effect as if the Collateral Agent were the absolute and sole owner thereof.
 
6

--------------------------------------------------------------------------------


 
Section 9. General Authority. The Borrower hereby irrevocably appoints the
Collateral Agent its true and lawful attorney, with full power of substitution,
in the name of the Borrower, the Collateral Agent, the Administrative Agent, the
Lenders or otherwise, for the sole use and benefit of the Collateral Agent, the
Administrative Agent and the Lenders, but at the expense of the Borrower, to the
extent permitted by law to exercise, at any time and from time to time while an
Event of Default has occurred and is continuing, all or any of the following
powers with respect to all or any of the Collateral:
 
(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,
 
(b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
 
(c) to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof, as fully and effectually as if the Collateral Agent
were the absolute owner thereof, and
 
(d) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;
 
provided that the Collateral Agent (x) shall not sell or otherwise dispose of
the Pledged Stock unless an Acceleration Default has occurred and is continuing
and (y) shall give the Borrower at least ten days’ prior written notice of the
time and place of any public sale thereof or the time after which any private
sale or other intended disposition thereof will be made. Any such notice shall
(i) contain the information specified in UCC Section 9-613, (ii) be
authenticated and (iii) be sent to the parties required to be notified pursuant
to UCC Section 9-611(c); provided that, if the Collateral Agent fails to comply
with this sentence in any respect, its liability for such failure shall be
limited to the liability (if any) imposed on it as a matter of law under the
UCC.
 
7

--------------------------------------------------------------------------------


 
Section 10. Remedies upon Event of Default. If any Event of Default shall have
occurred and be continuing, the Collateral Agent may exercise on behalf of the
Administrative Agent and the Lenders all the rights of a secured party under the
UCC (whether or not in effect in the jurisdiction where such rights are
exercised) and, in addition, the Collateral Agent may, without being required to
give any notice, except as herein provided or as may be required by mandatory
provisions of law, (i) apply the cash, if any, then held by it as Collateral as
specified in ‎Section 13 and (ii) if there shall be no such cash or if such cash
shall be insufficient to pay all the Secured Obligations in full, but only if an
Acceleration Default has occurred and is continuing, sell the Collateral or any
part thereof at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery, and at such
price or prices as the Collateral Agent may deem satisfactory. The
Administrative Agent or any of the Lenders may be the purchaser of any or all of
the Collateral so sold at any public sale (or, if the Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations, at any private sale). The
Collateral Agent is authorized, in connection with any such sale, if it deems it
advisable so to do, (A) to restrict the prospective bidders on or purchasers of
any of the Pledged Stock to a limited number of sophisticated investors who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
Pledged Stock, (B) to cause to be placed on certificates for any or all of the
Pledged Stock or on any other securities pledged hereunder a legend to the
effect that such security has not been registered under the United States
Securities Act of 1933, as amended, and may not be disposed of in violation of
the provision of said Act, and (C) to impose such other limitations or
conditions in connection with any such sale as the Collateral Agent deems
necessary or advisable in order to comply with said Act or any other law. The
Borrower will execute and deliver such documents and take such other action as
the Collateral Agent deems necessary or advisable in order that any such sale
may be made in compliance with law. Upon any such sale the Collateral Agent
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral so sold. Each purchaser at any such sale shall hold the
Collateral so sold absolutely and free from any claim or right of whatsoever
kind, including any equity or right of redemption of the Borrower which may be
waived, and the Borrower, to the extent permitted by law, hereby specifically
waives all rights of redemption, stay or appraisal which it has or may have
under any law now existing or hereafter adopted. The notice (if any) of such
sale required by ‎Section 9 shall (1) in the case of a public sale, state the
time and place fixed for such sale, (2) in the case of a sale at a broker’s
board or on a securities exchange, state the board or exchange at which such
sale is to be made and the day on which the Collateral, or the portion thereof
so being sold, will first be offered for sale at such board or exchange, and (3)
in the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix in the notice of such sale. At any such sale the Collateral may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may
determine. The Collateral Agent shall not be obligated to make any such sale
pursuant to any such notice. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In the case of any sale of all or any part of the Collateral on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the selling price is paid by the purchaser thereof, but
the Collateral Agent shall not incur any liability in the case of the failure of
such purchaser to take up and pay for the Collateral so sold and, in the case of
any such failure, such Collateral may again be sold upon like notice. The
Collateral Agent, instead of exercising the power of sale herein conferred upon
it, may proceed by a suit or suits at law or in equity to foreclose the Security
Interests and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction.
 
8

--------------------------------------------------------------------------------


 
Section 11. Expenses. Each of the Borrower and the Pledged Stock Issuer jointly
and severally agrees that it will forthwith upon demand pay to the Collateral
Agent:
 
(a) the amount of any taxes which the Collateral Agent may have been required to
pay by reason of the Security Interests or to free any of the Collateral from
any Lien thereon, and
 
(b) the amount of any and all out-of-pocket expenses, including the fees and
disbursements of counsel and of any other experts, which the Collateral Agent
may incur in connection with (i) the administration or enforcement of this
Agreement, including such expenses as are incurred to preserve the value of the
Collateral and the validity, perfection, rank and value of any Security
Interest, (ii) the collection, sale or other disposition of any of the
Collateral, (iii) the exercise by the Collateral Agent of any of the rights
conferred upon it hereunder or (iv) any Default or Event of Default.
 
Any such amount not paid on demand shall bear interest at the rate equal to the
Default Rate and shall be treated as additional Secured Obligations hereunder.
 
Section 12. Limitation on Duty of Collateral Agent in Respect of Collateral;
Indemnity. (a) Beyond the exercise of reasonable care in the custody thereof,
the Collateral Agent shall have no duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which it accords its own property, and shall not be liable or responsible
for any loss or damage to any of the Collateral, or for any diminution in the
value thereof, by reason of the act or omission of any agent or bailee selected
by the Collateral Agent in good faith. In no event shall the Collateral Agent be
liable to the Borrower or the Pledged Stock Issuer or any other party to this
Agreement for any consequential (being loss of business, goodwill, opportunity
or profit) or punitive loss or damages, even if advised of the possibility of
such loss or damage.
 
9

--------------------------------------------------------------------------------


 
(b) Each of the Borrower and the Pledged Stock Issuer agrees to be jointly and
severally responsible for and will indemnify each of the Collateral Agent, any
predecessor Collateral Agent and their agents, employees, officers and directors
for, and hold it harmless against, any loss or liability or expense incurred by
it without negligence or willful misconduct on its part arising out of or in
connection with the acceptance or administration of this Agreement and its
duties under this Agreement, including the costs and expenses of defending
itself against any claim or liability and of complying with any process served
upon it or any of its officers in connection with the exercise or performance of
any of its powers or duties under this Agreement.
 
(c) This ‎Section 12 shall survive the termination of the Security Interests and
the release of the Collateral.
 
Section 13. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral and any cash held shall be
applied by the Collateral Agent in the following order of priorities:
 
first, to pay the expenses of such sale or other realization, including
reasonable compensation to agents and counsel for the Collateral Agent, and all
expenses, liabilities and advances incurred or made by the Collateral Agent in
connection therewith, and any other unreimbursed expenses for which the
Collateral Agent, the Administrative Agent or the Lenders are to be reimbursed
pursuant to Section 10.04 of the Loan Agreement or ‎Section 11 hereof and unpaid
fees owing to the Collateral Agent, the Administrative Agent or the Lenders
under any Loan Document;
 
second, to pay ratably all interest (including Post-Petition Interest, to the
fullest extent permitted by applicable Law) on the Secured Obligations, until
payment in full of all such interest shall have been made;
 
third, to pay the unpaid principal of the Secured Obligations, until payment in
full of the principal of the Secured Obligations shall have been made;
 
10

--------------------------------------------------------------------------------


 
fourth, to pay all other Secured Obligations, until payment in full of all such
other Secured Obligations shall have been made; and
 
finally, to payment to the Borrower or its successors or assigns, or as a court
of competent jurisdiction may direct, of any surplus then remaining from such
proceeds.
 
The Collateral Agent may make distributions hereunder in cash or in kind or, on
a ratable basis, in any combination thereof.
 
Section 14. Concerning the Collateral Agent. The provisions of Article 7 of the
Loan Agreement shall inure to the benefit of the Collateral Agent in respect of
this Agreement and shall be binding upon the parties to the Loan Agreement in
such respect. In furtherance and not in derogation of the rights, privileges and
immunities of the Collateral Agent therein set forth:
 
(a) The Collateral Agent is authorized to take all such action as is provided to
be taken by it as Collateral Agent hereunder and all other action reasonably
incidental thereto. As to any matters not expressly provided for herein
(including, without limitation, the timing and methods of realization upon the
Collateral) the Collateral Agent shall act or refrain from acting in accordance
with written instructions from the Administrative Agent or, in the absence of
such instructions, in accordance with its discretion.
 
(b) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Security Interests in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder. The Collateral Agent shall have no duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by the Borrower.
 
Section 15. Appointment of Co-Collateral Agents. At any time or times, in order
to comply with any legal requirement in any jurisdiction, the Collateral Agent
may appoint another bank or trust company or one or more other persons, either
to act as co-collateral agent or co-collateral agents, jointly with the
Collateral Agent, or to act as separate collateral agent or collateral agents on
behalf of the Administrative Agent and the Lenders with such power and authority
as may be necessary for the effectual operation of the provisions hereof and may
be specified in the instrument of appointment (which may, in the discretion of
the Collateral Agent, include provisions for the protection of such
co-collateral agent or separate collateral agent similar to the provisions of
‎Section 14 hereof).
 
11

--------------------------------------------------------------------------------


 
Section 16. Termination of Security Interests; Release of Collateral. Upon the
repayment in full of all Secured Obligations and the termination of all lending
commitments under the Loan Agreement, the Security Interests shall terminate and
all rights to the Collateral shall revert to the Borrower. At any time and from
time to time prior to such termination of the Security Interests, the Collateral
Agent may release any of the Collateral with the prior written consent of the
Administrative Agent. Upon any such termination of the Security Interests or
release of Collateral, the Collateral Agent will, at the expense of the
Borrower, execute and deliver to the Borrower such documents as the Borrower
shall reasonably request to evidence the termination of the Security Interests
or the release of such Collateral, as the case may be.
 
Section 17. Acknowledgment by the Pledged Stock Issuer, Stop Transfer
Instructions. The Pledged Stock Issuer hereby acknowledges the Security
Interests in the Pledged Stock. The Pledged Stock Issuer agrees to effect or
recognize any transfer of the Pledged Stock only if and to the extent such
transfer is made in accordance with the provisions of this Agreement. The
Pledged Stock Issuer and the Borrower shall refrain from effecting any proposed
transfer of Pledged Stock without the prior written consent of the Collateral
Agent.
 
Section 18. Notices. All notices hereunder shall be (a) in the case of the
Borrower; in writing (including by facsimile transmission) and mailed, faxed or
delivered to the address, facsimile number or electronic mail address specified
for notices to the Borrower on Schedule A hereto, (b) in the case of the Pledged
Stock Issuer; in writing (including by facsimile transmission) and mailed, faxed
or delivered to the address, facsimile number or electronic mail address
specified for notices to the Pledged Stock Issuer on Schedule A hereto, (c) in
the case of the Collateral Agent; in writing (including by facsimile
transmission) and mailed, faxed or delivered to the address, facsimile number or
electronic mail address specified for notices to Collateral Agent on Schedule A
hereto and (d) in the case of any other party, given in accordance with Section
10.02 of the Loan Agreement.
 
Section 19. Waivers, Non-exclusive Remedies. No failure on the part of the
Collateral Agent to exercise, and no delay in exercising and no course of
dealing with respect to, any right under this Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise by the Collateral Agent
of any right under any Loan Document preclude any other or further exercise
thereof or the exercise of any other right. The rights in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other remedies
provided by law.
 
Section 20. Successors and Assigns. This Agreement is for the benefit of the
Collateral Agent, the Administrative Agent and the Lenders and their successors
and assigns (if any), and in the event of an assignment of all or any of the
Secured Obligations, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Agreement shall be binding on the Borrower and its successors and assigns.
 
12

--------------------------------------------------------------------------------


 
Section 21. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by the Borrower and the Collateral Agent with the consent of the
Administrative Agent.
 
Section 22. New York Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND COLLATERAL AGENT SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
SECTION 23. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE. THE BORROWER AGREES THAT A FINAL JUDGMENT IN
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT SHALL BE CONCLUSIVE
AND BINDING UPON IT AND WILL BE GIVEN EFFECT IN ANY OTHER JURISDICTION TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND MAY BE ENFORCED IN ANY COURT TO
THE JURISDICTION OF WHICH SUCH PARTY IS OR MAY BE SUBJECT BY A SUIT UPON SUCH
JUDGMENT, PROVIDED THAT SERVICE OF PROCESS IS EFFECTED UPON IT IN ONE OF THE
MANNERS SPECIFIED HEREIN OR AS OTHERWISE PERMITTED BY LAW.
 
13

--------------------------------------------------------------------------------


 
Section 24. Waiver of Right to Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 25. Process Agent. 
 
Without prejudice to any other mode of service allowed under any relevant Law,
each of the Borrower and the Pledged Stock Issuer:
 
(a) irrevocably shall have appointed, on or prior to the first Credit Extension,
CT Corporation System, located at 111 Eighth Avenue, New York, NY 10011 as its
agent for service of process in relation to any proceedings before the courts of
the State of New York sitting in the Borough of Manhattan, New York City or of
the United States for the Southern District of such State in connection with
this Agreement; and
 
(b) agrees that failure by a process agent to notify it of the process will not
invalidate the proceedings concerned. 
 
Section 26. Severability. If any provision hereof is invalid or unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Collateral Agent, the
Administrative Agent and the Lenders in order to carry out the intentions of the
parties hereto as nearly as may be possible; and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.
 
14

--------------------------------------------------------------------------------


 
Section 27. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

       
SYNUTRA INTERNATIONAL, INC.
 
   
   
  By:  
/s/ Liang Zhang
 

--------------------------------------------------------------------------------

Name: Liang Zhang
 
Title: Chief Executive Officer

 

       
SYNUTRA, INC.
 
   
   
  By:  
/s/ Liang Zhang
 

--------------------------------------------------------------------------------

Name: Liang Zhang
 
Title: Chairman

 

       
ABN AMRO BANK N.V., as Collateral Agent and Administrative Agent
 
   
   
  By:  
/s/ Yong Peck Yuen
   

--------------------------------------------------------------------------------

Name: Yong Peck Yuen
   
Title: Senior Vice President
        By:  
/s/ Irene Ng
 

--------------------------------------------------------------------------------

Name: Irene Ng
 
Title: Assistant Manager

 


− Collateral Agreement Signature Page −
 

--------------------------------------------------------------------------------


 
Schedule A


NOTICE ADDRESSES


BORROWER:


Synutra International, Inc.
2275 Research Blvd., Suite 500
Rockville, Maryland 20850
United States
Attn: Weiguo Zhang
Facsimile: +1-301-987-2346
E-mail: wzhang@synutra.com


PLEDGED STOCK ISSUER:


Synutra, Inc.
9784 Athletic Way
Gaithersburg, MD 20878
United States
Attn: Weiguo Zhang
Facsimile: +1-301-987-2346
E-mail: wzhang@synutra.com


COLLATERAL AGENT:


ABN AMRO Bank N.V.
One Raffles Quay
Level 26, South Tower
Singapore 048583
Attention: Yong Peck Yuen / Irene Ng
Telephone: +65-6518-8225 / 7342
Facsimile: +65-6518-6012 / 6035
E-Mail: peck.yuen.yong@sg.abnamro.com; irene.ng@sg.abnamro.com
 

--------------------------------------------------------------------------------


 